UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Annual Report to Shareholders Deutsche Latin America Equity Fund (formerly DWS Latin America Equity Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 12 Performance Summary 14 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 26 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Information About Your Fund's Expenses 39 Tax Information 40 Advisory Agreement Board Considerations and Fee Evaluation 45 Board Members and Officers 50 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Any fund that focuses in a particular segment of the market or region of the world will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 13 for more complete performance information. Investment Process Although the fund may invest in any Latin American country, it expects to invest primarily in common stocks of established companies in Argentina, Brazil, Chile, Colombia, Mexico, Panama and Peru. In choosing securities, we generally look for individual companies that have a history of above-average growth, strong competitive positioning, attractive prices relative to potential growth, sound financial strength and effective management, among other factors. We also generally look for companies that we believe have above-average potential for sustainable growth of revenue or earnings and whose market value appears reasonable in light of their business prospects. Finally, when conducting our analysis of regional themes, we seek to identify potential stocks that may benefit from significant social, economic, industrial and demographic changes. Deutsche Latin America Equity Fund returned –3.16% during the 12-month period ended October 31, 2014, outperforming the –5.68% return of its benchmark, the Morgan Stanley Capital International (MSCI) EM (Emerging Markets) Latin America Index, as well as the –5.39% average return of the funds in its Morningstar peer group, Latin America Stock Funds. The fund has outpaced both its benchmark and peer group in the three-year interval ended October 31, 2014. Stocks in Latin America generated weak performance during the past year, lagging both the developed and emerging world equity markets. Emerging markets in general were pressured by concerns about weaker commodity prices, slower global growth and the strength in the U.S. dollar. Brazil was particularly vulnerable to these issues, as reflected in gross domestic product growth that came in well below expectations and is expected to finish at 0% for the 2014 calendar year. This weakness fed through to corporate earnings and caused the Brazilian stocks in the MSCI Emerging Markets Latin America Index to return –13.18% during the 12-month period. Even in Mexico, where stocks performed relatively well, growth failed to meet expectations. The country is on track for economic expansion of about 2% in 2014, well below analysts’ estimate for 3.5% growth at the start of the year. Together, these factors caused the MSCI Emerging Markets Latin America Index to lag the returns of 8.67% and 0.64% for the developed-market MSCI World Index and the MSCI Emerging Markets Index, respectively. Fund Performance Using a bottom-up research process, we seek to identify individual companies that are poised to capitalize on the positive long-term changes that are unfolding in Latin America. We believe this stock-by-stock approach — rather than a passive, index-driven strategy — is essential to unearthing companies with the most attractive organic growth opportunities. This approach worked well in the past year. Although the fund lost ground on an absolute basis, our investment process helped it to outpace both the benchmark and the peer group. One of the leading factors in the fund’s outperformance was our positioning within the consumer staples sector. We held an overweight position in this group, which performed relatively well due to its defensive qualities. In addition, we owned a number of consumer staples stocks that outperformed the broader sector. For instance, our position in the Brazilian food company BRF SA produced a strong return, as the company’s efforts to restructure its management team and focus on its higher-margin products fed through to its earnings results. Raia Drogasil SA, the operator of Brazil’s largest drugstore chain, also outperformed behind rising profit margins and its growing market share within a consolidating industry. In Mexico, Gruma SAB de CV — a maker of flour for tortillas — outperformed after its decision to streamline its operations translated to higher margins. The stock hit our price target, and we elected to sell it from the portfolio. The fund’s underweight position in energy stocks, which lagged sharply due to the substantial decline in oil prices late in the period, was also a positive for performance. We added further value via stock selection, as our overweight in the Argentine company YPF SA and corresponding underweights in Petroleo Brasileiro SA ("Petrobras") and the Colombian oil producer Ecopetrol SA* worked well. The fund’s overweight position in utilities, together with our strong stock selection in the sector, also aided performance. * Not held in the portfolio as of October 31, 2014. The largest detractor from performance was our underweight position in the telecommunications services sector. This market segment outperformed during the past year, as its defensive qualities were in demand at a time of elevated market volatility. An underweight position in information technology, which also performed well due to the defensive earnings characteristics for companies in the sector, detracted from returns as well. Among individual stocks, many of the fund's largest detractors were materials stocks that underperformed the weak return of the broader sector. Foremost among these was our overweight position in Usinas Siderurgicas de Minas Gerais SA, a Brazil-based flat-steel producer whose primary customers are local manufacturers of automobiles and appliances. The weakness in the Brazilian economy — and in the auto sector in particular — weighed heavily on the stock, so the fund’s overweight position proved to be a headwind to performance. Outlook and Positioning We hold a cautiously optimistic view on the prospects for the Latin markets. In the near term, there is certainly the possibility of continued volatility stemming from fluctuations in commodity prices, the shifting U.S. interest-rate outlook and/or investors’ changing appetite for risk. At the same time, however, the region’s recent underperformance has created more attractive valuations — a positive development for those, like us, who focus on bottom-up stock selection. We are particularly encouraged by the growing differentiation in the trends driving the region’s individual markets, which provides greater latitude to add value through active management. One way this has played out within the portfolio is our decision to overweight Brazil over Mexico. This represents a contrarian call: Most analysts prefer Mexico due to its stronger economic growth, lower commodity exposure and closer ties with the robust U.S. economy. Investors are also enthusiastic about the potential changes that could result from the country’s reform-minded government. However, we believe these considerations are already reflected in prices. Mexico outperformed Brazil by a wide margin in the past year, and this has caused it to move to a less attractive relative valuation. Mexico is also richly valued relative to its own history, as its price-to-earnings ratio closed October well above its long-term average. In contrast, valuations in Brazil are very compelling, and there is a potential for favorable news flow if President Dilma Rousseff pursues more market-friendly policies than investors currently anticipate. As of October 31, 2014, the fund held allocations of 61.7% and 7.3% in Brazil and Mexico, respectively, compared with weightings of 53.8% and 30.2% in the benchmark. "We are particularly encouraged by the growing differentiation in the trends driving the region’s individual markets, which provides greater latitude to add value through active management." Turning our attention to the region’s smaller markets, our position in Argentina — while modest at 6.7% of assets as of October 31, 2014 — nonetheless represents an overweight given that the benchmark holds a zero weighting in the country. Argentina’s market has suffered for years due to the government’s fiscal mismanagement, but we see the potential for positive change on this front. Argentine stocks have extremely low valuations, particularly in the banking sector. In our view, this could lead to outperformance if government policy surpasses investors’ low expectations. We also see potential longer-term opportunities in Colombia and Peru. Although Colombia is sensitive to fluctuations in commodity prices, it features strong economic growth, conservative fiscal management and sound infrastructure. Peru, for its part, has favorable demographics that should help support a long runway for above-average growth. We are less enthusiastic on Chile, where the more leftist policies of the country’s government represent an obstacle to economic growth. However, there may be a more compelling entry point in the future given the recent poor relative performance of the Chilean market. We continue to employ a disciplined, bottom-up approach. The vast majority of our team is based in São Paulo, Brazil, which enables us to conduct on-the-ground research for the companies we hold in the portfolio. We use this research-based style to construct a concentrated portfolio of our "best ideas." We believe this approach will enable us to take advantage of the numerous individual-company opportunities throughout this dynamic region. Ten Largest Equity Holdings at October 31, 2014 (50.9% of Net Assets) Country Percent 1. BRF SA Food processor Brazil 8.4% 2. Companhia Brasileira de Distribuicao Operator in the food and non-food retail businesses Brazil 7.6% 3. Lojas Americanas SA Operates a chain of retail stores Brazil 7.0% 4. Fomento Economico Mexicano SAB de CV Produces, distributes and markets non-alcoholic beverages and owns and operates convenience stores Mexico 5.1% 5. Itau Unibanco Holding SA Provider of banking services Brazil 5.1% 6. Banco Bradesco SA Provider of banking services Brazil 4.9% 7. Petroleo Brasileiro SA Producer and distributor of petroleum Brazil 3.6% 8. Grupo Financiero Galicia SA Financial services holding company Argentina 3.1% 9. Banco do Brasil SA Offers retail and commercial banking services Brazil 3.1% 10. BM&FBovespa SA Combines activities of Bovespa, the Brazilian Stock Exchange, and BM&F, the futures and commodities exchange Brazil 3.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 14. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 50 for contact information. Portfolio Management Team Luiz Ribeiro, CFA, Director Lead Portfolio Manager of the fund. Began managing the fund in 2013. — Senior Equities Portfolio Manager: São Paulo. — Joined Deutsche Asset & Wealth Management in 2012 with 18 years of industry experience. Prior to joining Deutsche Asset & Wealth Management, Luiz served as the Head of Latin America — Internal Equities at the Abu Dhabi Investment Authority. Previously, he served as a Senior Portfolio Manager at HSBC Bank. Prior to HSBC Bank, Luiz worked as an Investment Officer at IFC — World Bank and as an Analyst and then as a Senior Portfolio Manager at ABN AMRO Bank. He began his investment career as a Trader at Dibran DTVM Ltda. — BA in Business Administration from University of São Paulo (USP); MBA in Finance from Brazilian Institute of Capital Markets (IBMEC); CFA Charterholder. Danilo Pereira, Vice President Portfolio Manager of the fund. Began managing the fund in 2013. — Portfolio Manager and Equities Analyst: São Paulo. — Joined Deutsche Asset & Wealth Management in 2012 with 12 years of industry experience. Prior to joining Deutsche Asset & Wealth Management, Danilo was the Deputy Head of Latin America — Internal Equities at the Abu Dhabi Investment Authority. Previously, he served as a Senior Latin American Analyst at BNP Paribas Investment Partners, Senior Analyst and Co-manager at Equitas Investimentos and as a Portfolio Manager at Bradesco Asset Management. Danilo began his investment career as a Latin American Analyst at ABN Amro Asset Management. — BA in Business from Fundacao Getulio Vargas. Marcelo Pinheiro, Vice President Portfolio Manager of the fund. Began managing the fund in 2014. — Equities Analyst: São Paulo. — Joined Deutsche Asset & Wealth Management in 2013 with six years of industry experience. Prior to joining Deutsche Asset & Wealth Management, Marcelo served as a senior credit analyst at Itaú BBA. Previously, he was a senior analyst for Latin America financial planning at GE. Before that, Marcelo worked as an analyst for equities and credits and as a junior portfolio manager at Bradesco Asset Management. — BA in Economics from University of São Paulo. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) EM (Emerging Markets) Latin America Index is an unmanaged, free float-adjusted market-capitalization index that is designed to measure equity market performance in seven Latin American markets. The index is calculated using closing market prices and translates into U.S. dollars using the London close foreign exchange rates. The MSCI World Index tracks the performance of stocks in select developed markets around the world, including the United States. The Morgan Stanley Capital International (MSCI) Emerging Markets Index is an unmanaged, capitalization-weighted index of companies in a universe of 24 emerging markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Morningstar Latin America Stock Funds category consists of funds with at least 75% of stocks invested in Latin America. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The consumer staples sector represents companies that produce essential items such as food, beverages and household items. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Contributors and detractors incorporate both a stock’s return and its weight. If two stocks have the same return but one has a larger weighting in the fund, it will have a larger contribution to return in the period. Valuation refers to the price that investors pay for a given security. An asset can be undervalued, meaning that it trades for less than its intrinsic value, or overvalued, which means that it trades at a more expensive price than its underlying worth. Performance Summary October 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge –3.16% –0.30% 10.68% Adjusted for the Maximum Sales Charge (max 5.75% load) –8.73% –1.47% 10.03% MSCI EM Latin America Index† –5.68% –0.52% 12.70% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge –3.77% –1.04% 9.80% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –6.47% –1.16% 9.80% MSCI EM Latin America Index† –5.68% –0.52% 12.70% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge –3.88% –1.06% 9.81% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –3.88% –1.06% 9.81% MSCI EM Latin America Index† –5.68% –0.52% 12.70% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges –2.91% –0.02% 10.98% MSCI EM Latin America Index† –5.68% –0.52% 12.70% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 1.84%, 2.71%, 2.63% and 1.51% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Morgan Stanley Capital International (MSCI) EM (Emerging Markets) Latin America Index is an unmanaged, free float-adjusted market capitalization index that is designed to measure equity market performance in seven Latin American markets. The index is calculated using closing market prices and translates into U.S. dollars using the London close foreign exchange rates. Class A Class B Class C Class S Net Asset Value 10/31/14 $ 10/31/13 $ Distribution Information as of 10/31/14 Income Dividends, Twelve Months $ Capital Gain Distributions, Twelve Months $ Investment Portfolio as of October 31, 2014 Shares Value ($) Equity Securities 99.7% Argentina 6.7% BBVA Banco Frances SA (ADR) Globant SA* Grupo Clarin SA "B", (GDR) (REG S) Grupo Financiero Galicia SA (ADR) (a) YPF SA (ADR) (a) (Cost $20,082,425) Brazil 61.7% Ambev SA B2W Cia Digital* Banco Bradesco SA (ADR) Banco Bradesco SA (Preferred) Banco do Brasil SA BB Seguridade Participacoes SA BM&FBovespa SA BR Malls Participacoes SA Brasil Pharma SA* Braskem SA "A" (Preferred) 52 BRF SA BRF SA (ADR) CCR SA Centrais Eletricas Brasileiras SA Companhia Brasileira de Distribuicao (ADR) (Preferred) Companhia Brasileira de Distribuicao (Preferred) Companhia Energetica de Minas Gerais (Preferred) Companhia Energetica de Sao Paulo "B" (Preferred) CPFL Energia SA EDP - Energias do Brasil SA Hypermarcas SA* Itau Unibanco Holding SA (Preferred) Lojas Americanas SA (Preferred) Multiplan Empreendimentos Imobiliarios SA Petroleo Brasileiro SA Petroleo Brasileiro SA (Preferred) Raia Drogasil SA Usinas Siderurgicas de Minas Gerais SA "A" (Preferred)* (Cost $251,320,542) Chile 7.5% Banco de Chile Cencosud SA Corpbanca SA Corpbanca SA (ADR) (a) Empresa Nacional de Electricidad SA (ADR) (a) Enersis SA (ADR) (Cost $29,486,285) Colombia 5.0% Almacenes Exito SA Grupo Aval Acciones y Valores (ADR) Grupo de Inversiones Suramericana SA (Cost $20,119,576) Mexico 7.3% Corporativo Fragua SAB de CV Fomento Economico Mexicano SAB de CV (ADR) Grupo Herdez SAB de CV (Cost $30,167,484) Peru 5.1% Credicorp Ltd. Grana y Montero SAA (ADR) Inretail Peru Corp.* (Cost $22,385,197) Puerto Rico 1.2% Popular, Inc.* (Cost $4,284,738) Spain 4.0% Banco Bilbao Vizcaya Argentaria SA Mapfre SA Prosegur Cia de Seguridad SA (Cost $18,326,039) United States 1.2% First Cash Financial Services, Inc.* (b) (Cost $4,389,595) Total Equity Securities (Cost $400,561,880) Units Value ($) Other Investments 0.0% Brazil TOTVS SA (Debenture Unit), 3.5%, 8/19/2019 (c) (Cost $478,354) Shares Value ($) Securities Lending Collateral 5.2% Daily Assets Fund Institutional, 0.08% (d) (e) (Cost $20,844,275) Cash Equivalents 0.6% Central Cash Management Fund, 0.06% (d) (Cost $2,341,778) % of Net Assets Value ($) Total Investment Portfolio (Cost $424,226,287)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $432,137,825. At October 31, 2014, net unrealized depreciation for all securities based on tax cost was $7,964,187. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $28,818,854 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $36,783,041. (a) All or a portion of these securities were on loan amounting to $20,524,362. In addition, "Other Assets and Liabilities, Net" are pending sales amounting to $690,124 that are also on loan (see Notes to Financial Statements). The value of securities loaned at October 31, 2014 amounted to $21,214,486, which is 5.3% of net assets. (b) Security is listed in country of domicile. Significant business activities of company are in Latin America. (c) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets TOTVS SA (Debenture Unit) September 2008 (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirement of the Securities Act of 1933. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Securities Argentina $ $
